DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S2-183604 ("Solution for performance improvement and supervision of mIoT terminals", SA WG2 Meeting #127, 16-20 April, 2018, Sanya, China, China Mobile, S2-183604).

Regarding claim 1, S2-183604 teaches a method comprising: 
(pg. 2, “1. NWDAF (~data analytics network element) collects the data (~terminal behavioral information of a plurality of terminals) from the O&M, the AFs and 5GS network functions. The AF provides the application information to the NWDAF, e.g. TCP Window Size, Service Experience, Service Start and End time, etc. For the untrusted AFs, the related data may be transferred via the NEF”, wherein various (~plurality of) UEs (~terminals) are served by the NWDAF (~data analytics network element); Applicant’s specification in par. 63 states “terminal behavioral information includes the identification information of the terminal and one or more of the following information: identification information of a core network element, location information, a communication start time, a communication end time, a packet delay, a quantity of packets, a packet size, or at least one piece of first-type data of the terminal that corresponds to the core network element”; pg. 2, 6.x.1.2, “Information for support for performance improvement and supervision of mIoT terminals (~plurality of terminals)); 
 	determining, by the data analytics network element, expected terminal behavioral information based on the terminal behavioral information (pg. 2, “2. The NWDAF (~data analytics network element) performs big data analysis based on the application information provided by the AFs and other input information collected from the relevant 5GS NFs and even O&M. 3. Based on analytical result (~expected terminal behavioral information), the NWDAF provides the proposed application dependent optimization information to the AF, e.g. recommended TCP Window Size, recommended Service Start and End time(e.g. for background data transfer), etc. Also for the untrusted AFs, the message can be send via the NEF”); 
determining, by the data analytics network element, exception information of a terminal based on the expected terminal behavioral information (pg. 2, “3. Based on analytical result, the NWDAF provides the proposed application dependent optimization information to the AF, e.g. recommended TCP Window Size, recommended Service Start and End time(e.g. for background data transfer), etc. Also for the untrusted AFs, the message can be send via the NEF. 4.1. The NWDAF provides UE specific analytical result to the UDM/UDR to update the UE subscription information, e.g., Supported SSC mode, default SSC mode, Subscribed S-NSSAI and periodic registration update timer. 4.2. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the PCF, which may create or update the UE policy accordingly. 4.3. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the AMF, e.g. UE based mobility management information (Mobility Restriction (~exception information), Mobility Pattern, etc.), Tracking Area List, and Handover indication. Alternatively, the analytical result may be provided to the AMF via the PCF”) 
 receiving, by a policy control function network element, the exception information of the terminal from the data analytics network element (pg. 2, “4.1. The NWDAF provides UE specific analytical result to the UDM/UDR to update the UE subscription information, e.g., Supported SSC mode, default SSC mode, Subscribed S-NSSAI and periodic registration update timer. 4.2. The NWDAF (~data analytics network element) provides UE specific analytical result to the PCF (~policy control function network element), which may create or update the UE policy accordingly. 4.3. The NWDAF provides UE specific analytical result to the AMF, e.g. UE based mobility management information (Mobility Restriction (~exception information), Mobility Pattern, etc.), Tracking Area List, and Handover indication. Alternatively, the analytical result may be provided to the AMF via the PCF (~policy control function network element)”).  

 	Regarding claim 2, S2-183604 teaches the method according to claim 1,
 	wherein obtaining the terminal behavioral information comprises obtaining, by the data analytics network element, the terminal behavioral information from at least two core network elements (pg. 2, “1. NWDAF (~data analytics network element) collects the data (~terminal behavioral information) from the O&M, the AFs and 5GS network functions (~at least two core network elements). The AF provides the application information to the NWDAF, e.g. TCP Window Size, Service Experience, Service Start and End time, etc. For the untrusted AFs, the related data may be transferred via the NEF”; pg. 2, Figure 6.x.1.2-1, “1. Data collection from the AFs, O&M and 5GS NFs (~at least two core network elements)”).  

 	Regarding claim 3, S2-183604 teaches the method according to claim 2, 
(pg. 2, “1. NWDAF (~data analytics network element) collects the data (~terminal behavioral information) from the O&M, the AFs and 5GS network functions (~at least two core network elements). The AF provides the application information to the NWDAF, e.g. TCP Window Size, Service Experience, Service Start and End time, etc. For the untrusted AFs, the related data may be transferred via the NEF”; pg. 2, Figure 6.x.1.2-1, “1. Data collection from the AFs, O&M and 5GS NFs (~at least two core network elements)”, wherein collecting the data requires requesting the data by sending a requesting message).  

 	Regarding claim 4, S2-183604 teaches the method according to claim 3, 
 	wherein the first request message comprises filtering information, wherein the filtering information indicates a range of the terminal behavioral information (pg. 2, “1. NWDAF (~data analytics network element) collects the data (~terminal behavioral information) from the O&M, the AFs and 5GS network functions (~at least two core network elements). The AF provides the application information to the NWDAF, e.g. TCP Window Size, Service Experience, Service Start and End time, etc. For the untrusted AFs, the related data may be transferred via the NEF”; pg. 2, Figure 6.x.1.2-1, “1. Data collection from the AFs, O&M and 5GS NFs (~at least two core network elements)”, wherein the type (~range) of behavioral information provided by the O&M, the AFs and 5GS network functions were requested by the NWDAF), and 
 	wherein the filtering information comprises identification information of the terminal (pg. 2, “1. NWDAF (~data analytics network element) collects the data (~terminal behavioral information of a terminal) from the O&M, the AFs and 5GS network functions (~at least two core network elements). The AF provides the application information to the NWDAF, e.g. TCP Window Size, Service Experience, Service Start and End time, etc. For the untrusted AFs, the related data may be transferred via the NEF”; pg. 2, Figure 6.x.1.2-1, “1. Data collection from the AFs, O&M and 5GS NFs (~at least two core network elements)”, wherein the specific terminal requesting for the behavioral information needs to be identified in the request; Fig. 6.x.1.2-1 shows 1. data collection from NWDAF involving a specific UE; pgs. 2-3, “NWDAF provides UE specific analytical result to the UDM/UDR … NWDAF provides UE specific analytical result to the PCF … NWDAF provides UE specific analytical result to the AMF … NWDAF provides UE specific analytical result to the SMF”, wherein the procedures are performed specifically to UE requiring identification of the UE).  

 	Regarding claim 5, S2-183604 teaches the method according to claim 4, 
 	wherein the terminal behavioral information comprises the identification information of the terminal (pg. 2, Figure 6.x.1.2-1, “1. Data collection from the AFs, O&M and 5GS NFs (~at least two core network elements)”, wherein the specific terminal requesting for the behavioral information needs to be identified in the request and the behavioral information is related to/corresponds to the terminal requesting the behavioral information for; Fig. 6.x.1.2-1 shows 1. data collection from NWDAF involving a specific UE; pgs. 2-3, “NWDAF provides UE specific analytical result to the UDM/UDR … NWDAF provides UE specific analytical result to the PCF … NWDAF provides UE specific analytical result to the AMF … NWDAF provides UE specific analytical result to the SMF”, wherein the procedures are performed specifically to UE requiring identification of the UE) and 
 	information corresponding to the terminal (pg. 2, “1. NWDAF (~data analytics network element) collects the data (~terminal behavioral information of a terminal) from the O&M, the AFs and 5GS network functions (~at least two core network elements). The AF provides the application information to the NWDAF, e.g. TCP Window Size, Service Experience, Service Start and End time, etc. (~information corresponding to the terminal) For the untrusted AFs, the related data may be transferred via the NEF”), and 
 	wherein the information includes one or more of: 
 	location information, a communication start time, a communication end time, or a packet size (pg. 2, “1. NWDAF (~data analytics network element) collects the data (~terminal behavioral information) from the O&M, the AFs and 5GS network functions. The AF provides the application information to the NWDAF, e.g. TCP Window Size (~packet size), Service Experience, Service Start (~communication start time) and End time (~communication end time), etc. For the untrusted AFs, the related data may be transferred via the NEF”).  


 	wherein the expected terminal behavioral information comprises one or more of a stationary indication, a terminal moving trajectory, a periodic communication indicator, a communication duration, a communication period, or a scheduled communication time (pg. 2, “2. The NWDAF (~data analytics network element) performs big data analysis based on the application information provided by the AFs and other input information collected from the relevant 5GS NFs and even O&M. 3. Based on analytical result (~expected terminal behavioral information), the NWDAF provides the proposed application dependent optimization information to the AF, e.g. recommended TCP Window Size, recommended Service Start and End time (~a scheduled communication time)(e.g. for background data transfer), etc. Also for the untrusted AFs, the message can be send via the NEF”).  

 	Regarding claim 7, S2-183604 teaches the method according to claim 1, 
 	wherein the expected terminal behavioral information corresponds to a mobility management type core network element or a session management type core network element (pg. 2, “3. Based on analytical result, the NWDAF provides the proposed application dependent optimization information to the AF, e.g. recommended TCP Window Size, recommended Service Start and End time(e.g. for background data transfer), etc. Also for the untrusted AFs, the message can be send via the NEF. 4.1. The NWDAF provides UE specific analytical result to the UDM/UDR to update the UE subscription information, e.g., Supported SSC mode, default SSC mode, Subscribed S-NSSAI and periodic registration update timer. 4.2. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the PCF, which may create or update the UE policy accordingly. 4.3. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the AMF (~Access and Mobility Management Function), e.g. UE based mobility management information (~corresponds to a mobility management type core network element) (Mobility Restriction, Mobility Pattern, etc.), Tracking Area List, and Handover indication. Alternatively, the analytical result may be provided to the AMF via the PCF”).  

 	Regarding claim 8, S2-183604 teaches the method according to claim 1, 
 	wherein the expected terminal behavioral information corresponds to an access and mobility management function network element or a session management function network element (pg. 2, “3. Based on analytical result, the NWDAF provides the proposed application dependent optimization information to the AF, e.g. recommended TCP Window Size, recommended Service Start and End time(e.g. for background data transfer), etc. Also for the untrusted AFs, the message can be send via the NEF. 4.1. The NWDAF provides UE specific analytical result to the UDM/UDR to update the UE subscription information, e.g., Supported SSC mode, default SSC mode, Subscribed S-NSSAI and periodic registration update timer. 4.2. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the PCF, which may create or update the UE policy accordingly. 4.3. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the AMF (~Access and Mobility Management Function), e.g. UE based mobility management information (~corresponds to an access and mobility management function network element) (Mobility Restriction, Mobility Pattern, etc.), Tracking Area List, and Handover indication. Alternatively, the analytical result may be provided to the AMF via the PCF”).  

 	Regarding claim 9, S2-183604 teaches the method according to claim 1, 
 wherein the exception information of the terminal comprises at least one of an exception type, an exception identifier, or an exception level (pg. 2, “3. Based on analytical result, the NWDAF provides the proposed application dependent optimization information to the AF, e.g. recommended TCP Window Size, recommended Service Start and End time(e.g. for background data transfer), etc. Also for the untrusted AFs, the message can be send via the NEF. 4.1. The NWDAF provides UE specific analytical result to the UDM/UDR to update the UE subscription information, e.g., Supported SSC mode, default SSC mode, Subscribed S-NSSAI and periodic registration update timer. 4.2. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the PCF, which may create or update the UE policy accordingly. 4.3. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the AMF, e.g. UE based mobility management information (Mobility Restriction (~exception type), Mobility Pattern, etc.), Tracking Area List, and Handover indication. Alternatively, the analytical result may be provided to the AMF via the PCF”).  

 	Regarding claim 10, S2-183604 teaches the method according to claim 1, 
 	further comprising sending, by the data analytics network element, the expected terminal behavioral information to a user data management network element (pg. 2, “3. Based on analytical result, the NWDAF provides the proposed application dependent optimization information to the AF, e.g. recommended TCP Window Size, recommended Service Start and End time(e.g. for background data transfer), etc. Also for the untrusted AFs, the message can be send via the NEF. 4.1. The NWDAF provides UE specific analytical result to the UDM/UDR to update the UE subscription information, e.g., Supported SSC mode, default SSC mode, Subscribed S-NSSAI and periodic registration update timer. 4.2. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the PCF, which may create or update the UE policy accordingly. 4.3. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the AMF, e.g. UE based mobility management information (Mobility Restriction (~exception information), Mobility Pattern, etc.), Tracking Area List, and Handover indication. Alternatively, the analytical result may be provided to the AMF via the PCF. 4.4. The NWDAF (~data analytics network element) provides UE specific analytical result to the SME, e.g. User Plane part of policy rule enforcement, QoS handling for user plane. Alternatively, the analytical result may be provided to the AMF via the PCF. The SMF delivers the related parameters to the UPF (~UPF is connected to Data Network (DN) which is user data management network element), which should be enforced in user plane traffic handling”).  

 	Regarding claim 11, S2-183604 teaches a system comprising: 
 	a data analytics network element (pg. 1, 6.x.1.2 - 6.x.1.3, “collection by the NWDAF ... obtain the network data … the NWDAF utilizes the service based interfaces to communicate to get the network data … the NWDAF performing big data analysis and may provide the service dependent optimization information”) comprising: 
 	at least one processor (pg. 1, 6.x.1.2 - 6.x.1.3, “collection by the NWDAF ... obtain the network data … the NWDAF utilizes the service based interfaces to communicate to get the network data … the NWDAF performing big data analysis and may provide the service dependent optimization information”, wherein the NWDAF comprises at least one processor); and 
 	a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the data analytics network element to (pg. 1, 6.x.1.2 - 6.x.1.3, “collection by the NWDAF ... obtain the network data … the NWDAF utilizes the service based interfaces to communicate to get the network data … the NWDAF performing big data analysis and may provide the service dependent optimization information”, wherein the NWDAF comprises a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the NWDAF to): 
 	obtain terminal behavioral information of a plurality of terminals (pg. 2, “1. NWDAF (~data analytics network element) collects the data (~terminal behavioral information of a plurality of terminals) from the O&M, the AFs and 5GS network functions. The AF provides the application information to the NWDAF, e.g. TCP Window Size, Service Experience, Service Start and End time, etc. For the untrusted AFs, the related data may be transferred via the NEF”, wherein various (~plurality of) UEs (~terminals) are served by the NWDAF (~data analytics network element); Applicant’s specification in par. 63 states “terminal behavioral information includes the identification information of the terminal and one or more of the following information: identification information of a core network element, location information, a communication start time, a communication end time, a packet delay, a quantity of packets, a packet size, or at least one piece of first-type data of the terminal that corresponds to the core network element”; pg. 2, 6.x.1.2, “Information for support for performance improvement and supervision of mIoT terminals (~plurality of terminals)); 
determine expected terminal behavioral information based on the terminal behavioral information (pg. 2, “2. The NWDAF (~data analytics network element) performs big data analysis based on the application information provided by the AFs and other input information collected from the relevant 5GS NFs and even O&M. 3. Based on analytical result (~expected terminal behavioral information), the NWDAF provides the proposed application dependent optimization information to the AF, e.g. recommended TCP Window Size, recommended Service Start and End time(e.g. for background data transfer), etc. Also for the untrusted AFs, the message can be send via the NEF”); and 
determine exception information of a terminal based on the expected terminal behavioral information (pg. 2, “3. Based on analytical result, the NWDAF provides the proposed application dependent optimization information to the AF, e.g. recommended TCP Window Size, recommended Service Start and End time(e.g. for background data transfer), etc. Also for the untrusted AFs, the message can be send via the NEF. 4.1. The NWDAF provides UE specific analytical result to the UDM/UDR to update the UE subscription information, e.g., Supported SSC mode, default SSC mode, Subscribed S-NSSAI and periodic registration update timer. 4.2. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the PCF, which may create or update the UE policy accordingly. 4.3. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the AMF, e.g. UE based mobility management information (Mobility Restriction (~exception information), Mobility Pattern, etc.), Tracking Area List, and Handover indication. Alternatively, the analytical result may be provided to the AMF via the PCF”); and 
a policy control function network element configured to receive the exception information of the terminal from the data analytics network element (pg. 2, “4.1. The NWDAF provides UE specific analytical result to the UDM/UDR to update the UE subscription information, e.g., Supported SSC mode, default SSC mode, Subscribed S-NSSAI and periodic registration update timer. 4.2. The NWDAF (~data analytics network element) provides UE specific analytical result to the PCF (~policy control function network element), which may create or update the UE policy accordingly. 4.3. The NWDAF provides UE specific analytical result to the AMF, e.g. UE based mobility management information (Mobility Restriction (~exception information), Mobility Pattern, etc.), Tracking Area List, and Handover indication. Alternatively, the analytical result may be provided to the AMF via the PCF (~policy control function network element)”).  

 	Regarding claim 12, S2-183604 teaches the system according to claim 11, 
 	wherein execution of the programming instructions by the at least one processor (pg. 1, 6.x.1.2 - 6.x.1.3, “collection by the NWDAF ... obtain the network data … the NWDAF utilizes the service based interfaces to communicate to get the network data … the NWDAF performing big data analysis and may provide the service dependent optimization information”, wherein the NWDAF comprises at least one processor) further causes the data analytics network element to obtain the terminal behavioral information from at least two core network elements (pg. 2, “1. NWDAF (~data analytics network element) collects the data (~terminal behavioral information) from the O&M, the AFs and 5GS network functions (~at least two core network elements). The AF provides the application information to the NWDAF, e.g. TCP Window Size, Service Experience, Service Start and End time, etc. For the untrusted AFs, the related data may be transferred via the NEF”; pg. 2, Figure 6.x.1.2-1, “1. Data collection from the AFs, O&M and 5GS NFs (~at least two core network elements)”; pg. 2, 6.x.1.2, “Information for support for performance improvement and supervision of mIoT terminals (~plurality of terminals)).  

 	Regarding claim 13, S2-183604 teaches the system according to claim 12, 
 	wherein execution of the programming instructions by the at least one processor (pg. 1, 6.x.1.2 - 6.x.1.3, “collection by the NWDAF ... obtain the network data … the NWDAF utilizes the service based interfaces to communicate to get the network data … the NWDAF performing big data analysis and may provide the service dependent optimization information”, wherein the NWDAF comprises at least one processor) further causes the data analytics network element to send a first request message to the at least two core network elements, 
 	wherein the first request message requests the terminal behavioral information from the at least two core network elements (pg. 2, “1. NWDAF (~data analytics network element) collects the data (~terminal behavioral information) from the O&M, the AFs and 5GS network functions (~at least two core network elements). The AF provides the application information to the NWDAF, e.g. TCP Window Size, Service Experience, Service Start and End time, etc. For the untrusted AFs, the related data may be transferred via the NEF”; pg. 2, Figure 6.x.1.2-1, “1. Data collection from the AFs, O&M and 5GS NFs (~at least two core network elements)”, wherein collecting the data requires requesting the data by sending a requesting message), 
(pg. 2, “1. NWDAF (~data analytics network element) collects the data (~terminal behavioral information of a plurality of terminals) from the O&M, the AFs and 5GS network functions (~at least two core network elements). The AF provides the application information to the NWDAF, e.g. TCP Window Size, Service Experience, Service Start and End time, etc. For the untrusted AFs, the related data may be transferred via the NEF”; pg. 2, Figure 6.x.1.2-1, “1. Data collection from the AFs, O&M and 5GS NFs (~at least two core network elements)”, wherein the type (~range) of behavioral information provided by the O&M, the AFs and 5GS network functions were requested by the NWDAF; pg. 2, 6.x.1.2, “Information for support for performance improvement and supervision of mIoT terminals (~plurality of terminals)), and 
 	wherein the filtering information comprises identification information of the terminal (pg. 2, “1. NWDAF (~data analytics network element) collects the data (~terminal behavioral information of a terminal) from the O&M, the AFs and 5GS network functions (~at least two core network elements). The AF provides the application information to the NWDAF, e.g. TCP Window Size, Service Experience, Service Start and End time, etc. For the untrusted AFs, the related data may be transferred via the NEF”; pg. 2, Figure 6.x.1.2-1, “1. Data collection from the AFs, O&M and 5GS NFs (~at least two core network elements)”, wherein the specific terminal requesting for the behavioral information needs to be identified in the request; Fig. 6.x.1.2-1 shows 1. data collection from NWDAF involving a specific UE; pgs. 2-3, “NWDAF provides UE specific analytical result to the UDM/UDR … NWDAF provides UE specific analytical result to the PCF … NWDAF provides UE specific analytical result to the AMF … NWDAF provides UE specific analytical result to the SMF”, wherein the procedures are performed specifically to UE requiring identification of the UE).  

 	Regarding claim 14, S2-183604 teaches the system according to claim 13, 
 	wherein the terminal behavioral information comprises the identification information of the terminal (pg. 2, Figure 6.x.1.2-1, “1. Data collection from the AFs, O&M and 5GS NFs (~at least two core network elements)”, wherein the specific terminal requesting for the behavioral information needs to be identified in the request and the behavioral information is related to/corresponds to the terminal requesting the behavioral information for; Fig. 6.x.1.2-1 shows 1. data collection from NWDAF involving a specific UE; pgs. 2-3, “NWDAF provides UE specific analytical result to the UDM/UDR … NWDAF provides UE specific analytical result to the PCF … NWDAF provides UE specific analytical result to the AMF … NWDAF provides UE specific analytical result to the SMF”, wherein the procedures are performed specifically to UE requiring identification of the UE) and 
information corresponding to the terminal (pg. 2, “1. NWDAF (~data analytics network element) collects the data (~terminal behavioral information) from the O&M, the AFs and 5GS network functions (~at least two core network elements). The AF provides the application information to the NWDAF, e.g. TCP Window Size, Service Experience, Service Start and End time, etc. (~information corresponding to the terminal) For the untrusted AFs, the related data may be transferred via the NEF”), and 
 	wherein the information includes one or more of: 
 	location information, a communication start time, a communication end time, or a packet size (pg. 2, “1. NWDAF (~data analytics network element) collects the data (~terminal behavioral information) from the O&M, the AFs and 5GS network functions. The AF provides the application information to the NWDAF, e.g. TCP Window Size (~packet size), Service Experience, Service Start (~communication start time) and End time (~communication end time), etc. For the untrusted AFs, the related data may be transferred via the NEF”).  

 	Regarding claim 15, S2-183604 teaches the system according to claim 11, 
 	wherein the expected terminal behavioral information comprises one or more of: 
 	a stationary indication, a terminal moving trajectory, a periodic communication indicator, a communication duration, a communication period, or a scheduled communication time (pg. 2, “2. The NWDAF (~data analytics network element) performs big data analysis based on the application information provided by the AFs and other input information collected from the relevant 5GS NFs and even O&M. 3. Based on analytical result (~expected terminal behavioral information), the NWDAF provides the proposed application dependent optimization information to the AF, e.g. recommended TCP Window Size, recommended Service Start and End time (~a scheduled communication time)(e.g. for background data transfer), etc. Also for the untrusted AFs, the message can be send via the NEF”).  

 	Regarding claim 16, S2-183604 teaches the system according to claim 11, 
 	wherein the expected terminal behavioral information corresponds to a mobility management type core network element or a session management type core network element (pg. 2, “3. Based on analytical result, the NWDAF provides the proposed application dependent optimization information to the AF, e.g. recommended TCP Window Size, recommended Service Start and End time(e.g. for background data transfer), etc. Also for the untrusted AFs, the message can be send via the NEF. 4.1. The NWDAF provides UE specific analytical result to the UDM/UDR to update the UE subscription information, e.g., Supported SSC mode, default SSC mode, Subscribed S-NSSAI and periodic registration update timer. 4.2. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the PCF, which may create or update the UE policy accordingly. 4.3. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the AMF (~Access and Mobility Management Function), e.g. UE based mobility management information (~corresponds to a mobility management type core network element) (Mobility Restriction, Mobility Pattern, etc.), Tracking Area List, and Handover indication. Alternatively, the analytical result may be provided to the AMF via the PCF”).  


 	wherein the expected terminal behavioral information corresponds to an access and mobility management function network element or a session management function network element (pg. 2, “3. Based on analytical result, the NWDAF provides the proposed application dependent optimization information to the AF, e.g. recommended TCP Window Size, recommended Service Start and End time(e.g. for background data transfer), etc. Also for the untrusted AFs, the message can be send via the NEF. 4.1. The NWDAF provides UE specific analytical result to the UDM/UDR to update the UE subscription information, e.g., Supported SSC mode, default SSC mode, Subscribed S-NSSAI and periodic registration update timer. 4.2. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the PCF, which may create or update the UE policy accordingly. 4.3. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the AMF (~Access and Mobility Management Function), e.g. UE based mobility management information (~corresponds to an access and mobility management function network element) (Mobility Restriction, Mobility Pattern, etc.), Tracking Area List, and Handover indication. Alternatively, the analytical result may be provided to the AMF via the PCF”).  

 	Regarding claim 18, S2-183604 teaches the system according to claim 11, 
 	wherein the exception information of the terminals comprises at least one of: an exception type, an exception identifier, or an exception level (pg. 2, “3. Based on analytical result, the NWDAF provides the proposed application dependent optimization information to the AF, e.g. recommended TCP Window Size, recommended Service Start and End time(e.g. for background data transfer), etc. Also for the untrusted AFs, the message can be send via the NEF. 4.1. The NWDAF provides UE specific analytical result to the UDM/UDR to update the UE subscription information, e.g., Supported SSC mode, default SSC mode, Subscribed S-NSSAI and periodic registration update timer. 4.2. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the PCF, which may create or update the UE policy accordingly. 4.3. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the AMF, e.g. UE based mobility management information (Mobility Restriction (~exception type), Mobility Pattern, etc.), Tracking Area List, and Handover indication. Alternatively, the analytical result may be provided to the AMF via the PCF”).  

 	Regarding claim 19, S2-183604 teaches the system according to claim 11, 
 	wherein execution of the programming instructions by the at least one processor (pg. 1, 6.x.1.2 - 6.x.1.3, “collection by the NWDAF ... obtain the network data … the NWDAF utilizes the service based interfaces to communicate to get the network data … the NWDAF performing big data analysis and may provide the service dependent optimization information”, wherein the NWDAF comprises at least one processor executing programming instructions) further causes the data analytics (pg. 2, “3. Based on analytical result, the NWDAF provides the proposed application dependent optimization information to the AF, e.g. recommended TCP Window Size, recommended Service Start and End time(e.g. for background data transfer), etc. Also for the untrusted AFs, the message can be send via the NEF. 4.1. The NWDAF provides UE specific analytical result to the UDM/UDR to update the UE subscription information, e.g., Supported SSC mode, default SSC mode, Subscribed S-NSSAI and periodic registration update timer. 4.2. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the PCF, which may create or update the UE policy accordingly. 4.3. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the AMF, e.g. UE based mobility management information (Mobility Restriction (~exception information), Mobility Pattern, etc.), Tracking Area List, and Handover indication. Alternatively, the analytical result may be provided to the AMF via the PCF. 4.4. The NWDAF (~data analytics network element) provides UE specific analytical result to the SME, e.g. User Plane part of policy rule enforcement, QoS handling for user plane. Alternatively, the analytical result may be provided to the AMF via the PCF. The SMF delivers the related parameters to the UPF (~UPF is connected to Data Network (DN) which is user data management network element), which should be enforced in user plane traffic handling”).  


 	at least one processor (pg. 1, 6.x.1.2 - 6.x.1.3, “collection by the NWDAF ... obtain the network data … the NWDAF utilizes the service based interfaces to communicate to get the network data … the NWDAF performing big data analysis and may provide the service dependent optimization information”, wherein the NWDAF comprises at least one processor); and 
 	a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the apparatus to (pg. 1, 6.x.1.2 - 6.x.1.3, “collection by the NWDAF ... obtain the network data … the NWDAF utilizes the service based interfaces to communicate to get the network data … the NWDAF performing big data analysis and may provide the service dependent optimization information”, wherein the NWDAF (~apparatus) comprises a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the NWDAF (~apparatus) to): 
 	obtain terminal behavioral information of a plurality of terminals  (pg. 2, “1. NWDAF (~data analytics network element) collects the data (~terminal behavioral information of a plurality of terminals) from the O&M, the AFs and 5GS network functions. The AF provides the application information to the NWDAF, e.g. TCP Window Size, Service Experience, Service Start and End time, etc. For the untrusted AFs, the related data may be transferred via the NEF”, wherein various (~plurality of) UEs (~terminals) are served by the NWDAF (~data analytics network element); Applicant’s specification in par. 63 states “terminal behavioral information includes the identification information of the terminal and one or more of the following information: identification information of a core network element, location information, a communication start time, a communication end time, a packet delay, a quantity of packets, a packet size, or at least one piece of first-type data of the terminal that corresponds to the core network element”; pg. 2, 6.x.1.2, “Information for support for performance improvement and supervision of mIoT terminals (~plurality of terminals)); 
 	determine expected terminal behavioral information based on the terminal behavioral information (pg. 2, “2. The NWDAF (~data analytics network element) performs big data analysis based on the application information provided by the AFs and other input information collected from the relevant 5GS NFs and even O&M. 3. Based on analytical result (~expected terminal behavioral information), the NWDAF provides the proposed application dependent optimization information to the AF, e.g. recommended TCP Window Size, recommended Service Start and End time(e.g. for background data transfer), etc. Also for the untrusted AFs, the message can be send via the NEF”); 
 	determine exception information of a terminal based on the expected terminal behavioral information (pg. 2, “3. Based on analytical result, the NWDAF provides the proposed application dependent optimization information to the AF, e.g. recommended TCP Window Size, recommended Service Start and End time(e.g. for background data transfer), etc. Also for the untrusted AFs, the message can be send via the NEF. 4.1. The NWDAF provides UE specific analytical result to the UDM/UDR to update the UE subscription information, e.g., Supported SSC mode, default SSC mode, Subscribed S-NSSAI and periodic registration update timer. 4.2. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the PCF, which may create or update the UE policy accordingly. 4.3. The NWDAF (~data analytics network element) provides UE specific analytical result (~expected terminal behavioral information) to the AMF, e.g. UE based mobility management information (Mobility Restriction (~exception information), Mobility Pattern, etc.), Tracking Area List, and Handover indication. Alternatively, the analytical result may be provided to the AMF via the PCF”); and 
send the exception information of the terminal to a policy control function network element (pg. 2, “4.1. The NWDAF provides UE specific analytical result to the UDM/UDR to update the UE subscription information, e.g., Supported SSC mode, default SSC mode, Subscribed S-NSSAI and periodic registration update timer. 4.2. The NWDAF (~data analytics network element) provides UE specific analytical result to the PCF (~policy control function network element), which may create or update the UE policy accordingly. 4.3. The NWDAF provides UE specific analytical result to the AMF, e.g. UE based mobility management information (Mobility Restriction (~exception information), Mobility Pattern, etc.), Tracking Area List, and Handover indication. Alternatively, the analytical result may be provided to the AMF via the PCF (~policy control function network element)”).  


Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643